DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the request for continued examination filed on April 15, 2022.
 	
 	Claims 1-3, 6-10, 12-14 and 17-21 are pending.


Response to Arguments
Applicant’s arguments, see pages 7-8, filed 4/15/22, with respect to Claims 1-3, 6-10, 12-14 and 17-21 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-3, 6-10, 12-14 and 17-21 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-10, 12-14 and 17-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record neither solely nor in combination each a content data delivery system comprising a plurality of clients and a server comprising a server side communication task that transmits test data to the plurality of clients and receives return test data, wherein the a calculating task obtains a reference time difference by calculating a server and client arithmetic average of the transmission and reception time of the test data to calculate the reference time difference as the difference between the server and client arithmetic’s averages, wherein a delivering task delivers content data and reproduction timing to the plurality of clients for execution by a correcting task, a plurality of times, to correct the reproduction timing of the content data by the reference time difference, wherein the calculating task calculates the reference time difference for the one of the plurality of clients by use of the transmission and reception time having a smallest difference in time from the transmission of the test data to the reception of the return test data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.B.M./Examiner, Art Unit 2452  

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452